El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Ramona Fernández Betancourt falleció en Río Grande el 3 de marzo de 1907. Estaba casada con José Sosa Oliva, el aquí demandado. El título del pleito es “reclamación y en-trega de bienes hereditarios”. Tal vez no puede darse mejor interpretación a estas palabras que diciendo que significan un pleito sobre rendición de cuentas y partición de herencia. La demanda alega la posesión por el demandado de varios predios de terreno, algunos de ellos adquiridos inmediata-mente después de la muerte de Ramona Fernández Betancourt y otros durante años posteriores. Las súplicas de la de-manda son, asumiendo que esas propiedades pertenecen a la sociedad conyugal existente entre Ramona Fernández Be-tancourt y José Sosa Oliva, que se declare que la herencia materna de Francisca Sosa Fernández, la hija demandante en este caso, está incluida en esas propiedades, que éstas le sean entregadas al administrador judicial para su partición, y que las varias inscripciones en el registro a favor de José Sosa Oliva sean canceladas.
*889Fue el caso a juicio y la Corte de Distrito de San Juan dictó sentencia a favor del demandado José Sosa Oliva. En apelación, el demandado impugna la demanda, o tal vez más particularmente la teoría del pleito según fué juzgado. Sostiene que no liay tal acción en Puerto Rico como la declaración de un “resulting trust”, que aparentemente, alega él, es la teoría del pleito presente. Aliora bien, aunque el demandado puede tener razón al decir que ninguno de los remedios específicamente pedidos por la demandante en sus súplicas podía* obtenerse en este pleito, uno no podría leer el título y seguir los procedimientos en el juicio, incluyendo la opinión del juez, sin convencerse de que lo que la demandante trataba de obtener de su padre era en realidad de verdad una rendición de cuentas, y que las partes así consideraron el pleito. Hasta aliora no vemos motivo alguno por el cual era necesario hacer parte al administrador judicial, y el demandado no presentó objeción al defecto de partes. Quizá para que los bienes fueran entregados al administrador judicial él debió haber sido incluido como parte. Sin embargo, tanto el padre como la hija están ante la corte y este tribunal puede resolver si José Sosa Oliva debe algo a su hija por concepto de su herencia materna, si tal herencia emana de los bienes privativos de Ramona Fernández Betancourt, o si formaba parte ele los bienes gananciales a ser repartidos a su fallecimiento entre su esposo y sus dos hijos, es decir, la mitad para el viudo y una cuarta parte para cada uno de los hijos supérstites.
 Se admite que el padre de Ramona Fernández Betancourt dejó $9,980.98 a su hija. El demandado sostiene que de esta cantidad la mercantil Fernández & Sobrino, que adeudaba el dinero, rebajó $5,520.96 por haber Ramona Fer-nández recibido previamente esa suma. La teoría del de-mandado es que Ramona Fernández sólo recibió dichos $5,520.96 y entonces los usó para sus propios fines. No esta-mos satisfechos con esta explicación. Al tiempo de la su-puesta entrega de esa suma, Ramona Fernández Betancourt *890estaba casada con José Sosa Oliva. El demandado no ha hecho tentativa alguna de explicar cómo y cuándo y dónde desapareció la susodicha cantidad. Hay una presunción ló-gica de que el dinero fué a manos del marido para su uso propio y el de su familia, y en ausencia de mía explicación mejor, nos debemos sentir obligados a resolver que la tota-lidad de la suma de $9,980.98 quedó bajo el control del refe-rido esposo y administrador. En forma similar, no estamos satisfechos con la explicación de la desaparición de los $4,470.02 restantes. La presunción debe ser que cualquier dinero que la esposa gastó fué pagado de los bienes ganancia-les, y esto es cierto en lo que se refiere a los $5,520.98 o a los $4,470.02. Es necesario que el marido que tiene en su poder fondos pertenecientes a su mujer explique la desaparición de aquéllos. La corte inferior aparentemente creyó lo que dijo José Sosa Oliva, y puede haber sostenido la teoría de que el dinero se pagó para usos privados de la esposa y debe pro-venir de sus bienes privativos, pero ésa no es la teoría de la ley.
Llegamos ahora a los bienes gananciales. Durante el juicio, el caso giró grandemente sobre supuestas admisiones hechas por José Sosa Oliva en dos testamentos que hizo. Un testamento otorgado en 1907 fijó en $25,136 el valor de los bienes en poder de José Sosa Oliva. Ese testamento tam-bién demostraba que José Sosa Oliva se cargó en aquel en-tonces los $9,980.98 (el testamento dice $9,300) recibidos por su esposa del padre. Esto dejaría como bienes gananciales entre quince mil y dieciseis mil dólares.
El demandado presentó en el juicio un recibo del Tesorero de Puerto Rico que por sí mismo demostraba que los bienes gananciales ascendían a $13,318. Discutiremos más tarde el hecho de que el demandado y la corte inferior sostuvieron que la cantidad a ser distribuida era alrededor de la mitad de los $13,318. Se admite por el demandado, y la corte así lo resolvió, que a los bienes gananciales, cualesquiera que fuesen, debe agregarse la cantidad de $2,000. De suerte que *891si esa cantidad se añade a la de $13,318, los bienes gananciales Serían de quince mil a dieciseis mil dólares, qne es más o me-nos la cantidad total que admitió o se cargó José Sosa Oliva en el testamento becbo en 1907.
La corte inferior declaró que la cantidad a distribuir, se-gún demostraba el recibo de tesorería, era $6,498, y que de-bían agregarse a esa suma $2,000. Ese fue un error claro de la corte. Esta y el demandado trataron de explicar un error en la entrega de la porción hereditaria perteneciente al hijo de José Sosa Oliva, expresando que como resultado de xxn error de calculación el hijo recibió el doble de lo que debió haber percibido, a causa de una equivocación cometida por el abogado Herminio Díaz Navarro. Empero, no se explica satisfactoriamente cómo surgió el error, y el recibo de teso-rería, si se examina con el debido cuidado, revela la suma de $13,318. Es totalmente increíble que ya José Sosa Oliva o el abogado Herminio Díaz Navarro rindieran un informe de bienes gananciales que excedía en mucho el valor de los que marido y mujer poseían. Nos parece que el juez de la corte inferior y el demandado examinaron este recibo de tesorería muy descuidadamente y consideraron la cantidad de $6,498 como el valor total de los bienes, cuando era la cantidad exacta sobre la que se impusieron contribuciones. En otras pala-bras, había que pagar derechos de herencia por la porción hereditaria de los dos< hijos. No había que pagarlos por la parte perteneciente a José Sosa Oliva, toda vez que él no estaba heredando esa porción de su esposa.
En el testamento hecho en 1907 el demandado también dijo que al casarse (sin expresar la fecha) no tenía bienes pro-pios. En el juicio, sin embargo, declaró que al tiempo de su matrimonio celebrado muchos años antes, poseía alrededor de cinco mil dólares. De acuerdo con sus propias manifesta-ciones, esos bienes consistían de ganado y una siembra en terrenos pertenecientes a la Central Canóvanas. No estamos convencidos por las manifestaciones que hallamos en el récord de que los bienes que poseía para aquella época o su partiei-*892pación en la siembra pudieran ascender a cinco mil dólares, o de que él claramente tuviera esa cantidad, o una menor, en sus manos después de rebajar lo necesario para su subsis-tencia. Es algo excesivamente indefinido. Al interrogársele por qué expresó en su testamento que no tenía bienes al con-traer matrimonio, dijo que lo hizo para proteger a sus peque-ños hijos contra las reclamaciones de hijos naturales, porque estaba muy ansioso de que su progenie legítima recibiera sin molestias la herencia. ,Lo dicho en el testamento es la evidencia más fuerte, y así lo declaramos.
En adición ai testamento hecho en 1907 el demandado otorgó otro en 1912. Este testamento fué presentado en evidencia en forma mutilada. Había una página o más que aparentemente consignaba los bienes pertenecientes a José Sosa Oliva. Esa página faltaba, por haber sido arrancada de su matriz. No podemos imputarle a nadie la culpa de esta mutilación, pero creemos que surgió un deber en el demandado — suponiendo que el alegado testamento fuera admisible como prueba — de explicar, o suplir con sus libros, los datos faltantes. El testamento de 1907 demuestra que el demandado en verdad llevaba libros y que hizo su declaración de bienes en 1907 de tales libros. El debió estar en condiciones de explicar con sus libros de 1912 lo que éstos demostraban. Haber dejado de hacer esto era, o una supresión de evidencia, o algo muy similar, y milita contra el demandado.
Ferdinand H. Cestero fué llamado como testigo del demandante. El había sido testigo en el testamento de 1912, y prestó testimonio tendente a demostrar que José Sosa Oliva hizo constar que poseía una gran cantidad perteneciente a sus hijos. La corte no dió crédito a la declaración de Cestero, al parecer no porque dudara de la integridad del testigo, sino porque la memoria de éste, de acuerdo con la corte, se mostró enteramente defectuosa. El testigo no recordaba dónde estaba situada la oficina del notario, ni algunos de los que estaban presentes, y se equivocó al decir que el documento fué escrito a máquina cuando en realidad lo fué a mano. No *893creemos que estos errores en la declaración de un testigo pres-tada en 1927 deban servirle de taclia cuando se refería a he-chos que ocurrieron en 1912. Fueron equivocaciones respecto a detalles de menor importancia que cualquiera podría haber cometido naturalmente sin errar en cuanto al hecho principal. En otras palabras, nos inclinamos a creer que la corte no debió negarse enteramente a considerar la declaración de Cestero por las razones que apuntó.
Admitiendo que el demandado adeudara cierta cantidad a su hija en concepto de herencia materna, el demandado mantuvo, y la corte resolvió, que el referido demandado te-nía derecho a rebajar de la cuenta unos $2,000, que sostuvo pagó a su hija después de haber llegado a la mayoridad, de su herencia materna. Si se examinan los autos nada se verá que demuestre, fuera de su propia manifestación indefinida, que el padre pagara esta suma a su hija a cargo de su he-rencia materna. Ordinariamente, cuando una hija ha estado viviendo con su padre y llega a ser mayor de edad, su padre continúa sufragando los gastos de ella, si- tiene dinero para ello. G-eneralmente, ningún padre rebajará la cantidades que pasa a una hija de su herencia materna. No hay presunción de que el dinero así pagado se tomara de la herencia de la hija. Sólo encontramos el pago real de esa suma.
Llegamos a la conclusión de que a José Sosa Oliva se le debió cargar la herencia que Ramona Fernández Betancourt recibió de su padre. La cantidad de 'bienes gananciales de-mostrada por el recibo de contribuciones, que probablemente no fué exagerado, era $13,318. Según resolvió la corte, deben agregarse $2,000, haciendo un total'de $15,318. De esa can-tidad deben rebajarse $1,755.16 que, según declaró la corte, se gastaron en los funerales de Ramona Fernández Betan-court. De suerte que la cantidad total a repartir era $13,562.84. La mitad, o sea, $6,781.42, pertenecía a los hijos. Por tanto, $3,390.71 correspondían a la hija. Si se añade la mitad de la herencia de la madre, ascendente a $4,990.49, la participación adeudada a la hija sería $8,381.20. De esta *894suma no estamos convencidos de que deba descontarse parte alguna del dinero que suministró el padre a la bija después de ella llegar a su mayoridad.
Los testamentos de que se trata eran declaraciones en perjuicio propio y aparentemente admisibles en evidencia. Por lo menos, en la corte inferior no se formuló objeción alguna por este motivo específico.
La demanda en este caso alegaba bienes gananciales por valor de |50,000, pero no bailamos en la prueba datos sufi-cientes para ir más allá de la^aludida cantidad de $8,381.20. Es muy posible que el demandado utilizara desde ¿1 1907 los bienes gananciales y aumentara los que poseía mediante el uso de los gananciales o más bien de la mitad perteneciente a los menores. Pero en los autos falta una total demostra-ción de esto. También bemos considerado la posibilidad del • pago de intereses sobre los dichos $8,381.20, mas no los im-pondremos en razón a los varios pagos que el demandado hizo a su bija.
Por virtud de todo lo expuesto debe revocarse la senten-cia apelada y dictarse otra condenando al demandado a pagar a su hija la demaAtdante como herencia materna la suma de $8,381.20, con intereses legales a partir de esta fecha y las costas.